Citation Nr: 0924068	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-28 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a headache 
disorder, including secondary to service-connected residuals 
of a fractured mandible.

2.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a fractured mandible.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979 and from July 1980 to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
this hearing has been associated with the Veteran's claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a headache 
disorder, which he contends is secondary to his service-
connected residuals of a fractured mandible.  He is also 
seeking entitlement to an increased disability rating in 
excess of 10 percent for his service-connected residuals of a 
fractured mandible.

After reviewing the Veteran's claims folder, the Board finds 
there is a further duty to assist the Veteran with his claims 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  



A.  Additional Notice Required

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the duty to notify requirements apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).

As for his increased rating claim, the Court has recently 
held that 38 U.S.C.A. § 5103(a) requires, at a minimum, that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id. 

After reviewing the Veteran's claims folder, the Board finds 
that the notice provided to the Veteran in this case fails to 
meet the requirements outlined in Dingess/Hartman and 
Vazquez-Flores.  As such, the RO must issue corrective notice 
to the Veteran herein.

B.  Duty to Assist

In May 2009, the Veteran submitted additional VA medical 
treatment records in support of his claims herein.  A review 
of these records suggests that the severity of the Veteran's 
service-connected residuals of a fractured mandible may have 
increased.  Moreover, the records indicate that the Veteran's 
current headache disorder has now been diagnosed as 
migraines, and that he has been placed on medication for this 
condition.  

Given the passage of time in this matter, the Board finds 
that the Veteran's recent treatment records should be 
obtained, and that he should be scheduled for a VA 
examination to ascertain the current severity of his service-
connected residuals of a fractured mandible.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

In addition, the Board finds that a new VA examination is 
required to ascertain the relationship, if any, between the 
Veteran's current migraines and his service-connected 
residuals of a fractured mandible.  Previously, the April 
2005 examination diagnosed the Veteran with probable muscle 
tension headaches, which he treated with over the counter 
medications.  A February 2009 treatment has diagnosed the 
Veteran with migraines, for which he has been prescribed 
Zomig.  In addition, the April 2005 examination report does 
not provide a clear opinion as to whether the Veteran's 
current headaches have been aggravated by his service-
connected residuals of a fracture of the right mandible.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
his representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal.  
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b): Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As for his increased rating claim herein, 
the RO must provide notice that meets the 
requirements set out in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), including 
notice that the Veteran must provide or 
request that VA obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the consequent effect on employment 
and daily life; notice of the specific 
requirements of the pertinent diagnostic 
codes; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
headache disorder (including migraines) 
and his service-connected residuals of 
fractured mandible, since May 2005.  The 
RO must then obtain copies of the related 
medical records that are not already in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.  

3. The RO must then have the Veteran 
undergo the appropriate VA examination(s) 
to determine the severity of his service-
connected residuals of fractured 
mandible.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner should specify the range of 
motion for the inter-incisal movement (in 
millimeters) and the range of motion of 
the lateral excursion movement (in 
millimeters). The VA examiner should also 
include any increased functional loss due 
to painful use, weakness, excess 
fatigability, or incoordination. DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.

4.  The RO must also have the Veteran 
undergo the appropriate VA examination(s) 
to determine the etiology of his current 
headache disorder.  The claims folder must 
be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  Following a review 
of the service and post service medical 
records, the examiner must provide an 
opinion as to the following: (1) whether 
the Veteran's current headache disorder 
was caused by or aggravated by his 
military service; and (2) whether the 
Veteran's current headache disorder was 
caused or aggravated by his service-
connected residuals of a fractured 
mandible.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must then re-
adjudicate the issues on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




